713 N.W.2d 255 (2006)
John R. JACOBS, Plaintiff-Appellee,
v.
TECHNIDISC, INC., and Producer's Color Services, Inc., Defendants-Appellees, and
Michigan Mutual Insurance Company n/k/a Amerisure Mutual Insurance Company, Intervenor-Appellant.
Docket No. 128715. COA No. 258271.
Supreme Court of Michigan.
March 14, 2006.
On order of the Chief Justice, it appearing that the argument and submission of Van Til v. Environmental Resources Management, No. 128283 has been adjourned, the Clerk is directed to reschedule the argument and submission of this case to the May, 2006 Session.